Title: Thomas Jefferson’s Corrections to Biography in Public Characters, [ca. 3 June 1816]
From: Jefferson, Thomas
To: 


          
            ca. 3 June 1816
          
          
            
              pa.
              220.
              line
              3.
              born Apr. 2. 1743.
            
            
              
              
              
              12.
              
                as Minister plenipoty in July 1784. & returned Dec. 1789.
              
            
            
              
              221.
              at bottom. if I have had any merit as a member of our legislature it was in drawing and introducing the following laws, some of which were adopted when proposed & some afterwards.
            
            
              
              
               
              1.
              
                a law forbidding the future importation of slaves.
              
            
            
              
              
               
              2.
              
                converting estates tail into fee-simple.
              
            
            
              
              
               
              3.
              
                annulling the laws of primogeniture & establishg the descent of property equally on all in equal degree.
              
            
            
              
              
               
              4.
              
                establishing schools for general education.
              
            
            
              
              
               
              5.
              
                sanctioning the right of expatriation.
              
            
            
              
              
               
              6.
              
                confirming the rights of freedom of religious opinions.
              
            
            
              
              
               
              7.
              
                proportioning crimes & punishments, which last under a different modification was past at a subsequent period.
              
            
            
              
              
              
                to the above may be added the draught of the Declaration of Independance.
              
            
            
              
              223.
              l.
              2.
              
                I was never a member of the board of Agriculture of England, nor of any other society of any kind in that country.
              
            
            
              
              
              
              17.
              
                I did not propose the declaration of Independence nor d did I take any very leading part more than many others, to whom that merit equally belongs.
              
            
            
            
              
              
              
              26.
              
                Dr Franklin was the first Minister Plenipo. to France.
              
            
            
              
              
              
              31.
              
                fill the blank with British.
              
            
            
              
              228.
              * the case of Colo Cresap has been established on unquestionable ground in a letter to mr Henry of Maryland, annexed to the editions of the Notes on Virginia, subsequent to 1797.
            
            
              
              229.
              
                appointed Govr of Virginia in 1779. reappointed in 1780. and resigned in 1781.
              
            
            
              
              230.
              my plan of a Constitution does not deserve much eulogium. it was a new business to us all, & I believe my draught was the very first made by any person in America. I was in Congress at the time the Virginia convention were establishing their constitution, and my draught did not reach them till the day the one they had prepared was  to recieve it’s last vote. having been long contested & debated till every one was tired they could not re-open it for anything they might have liked in mine; but they adopted my preamble in a lump & prefixed it to their Constitution.
            
            
              pa.
               232.
              line 6. from bottom. I was never appointed Ambassador to Spain
                nor was I in Congress in 1782. my diplomatic appointments have been as follows. in 1778. after Independance declared and the Confederation agreed to by every state except Maryland, Congress determined to propose to France
                a treaty
                treaties of Alliance & Commerce, and Dr Franklin, mr Adams & myself were appointed plenipotentiaries for that purpose; but I declined it from circumstances in the state of my family, & from a conviction I could be more useful here, our affairs being then at their laboring under their greatest difficulties.
            
            
              
              
              
                About the close of 1782. Congress having recieved information from their ministers in Europe that there was a prospect of concluding the war by a treaty of peace I was appointed a minister to join those in Europe for settling the conditions of the treaty. I repaired to Philadelphia in Jan. 1783 in order to proceed to Europe. the Minister of France offered me the French frigate Romulus, then at Baltimore, for my passage, and while I was waiting there the breaking up of the ice in which she was blocked up, we recieved informn that preliminary articles between were signed between Great Britain and us, to be valid only in the event of peace concluded with the other powers. I wrote to ask of Congress whether the occasion of my service was not past, & they accordingly dispensed with my proceeding.
              
            
            
              
            
            
            
              
              
              
                Peace being established in 1783. & a general commerce opened, Congress thought it advisable to propose treaties of commerce with all the powers of Europe with whom we were likely to have intercourse. plenipotentiary commissions were accordingly given to mr Adams, Dr Franklin & myself, severally addressed to the several powers of Europe, and I sailed for Europe in July 1784.  these commissions all proved abortive except that to Prussia, after the signing of which Dr Franklin returned to America, & I was appointed  his successor as Minister plenipotentiary to France. a little before the expiration of the joint commissions I crossed over from Paris to London to see jointly with mr Adams, whether that government was disposed to enter into close & cordial connections, and we made up our minds to offer an exchange of naturalisation for our citizens & vessels as to
			 every thing relating to commerce or commercial navigation. Ld Carmarthaen recieved us to present our commission, but evaded every attempt to at any conference; so that when 3. or 4. days only before the expiration of our commission & after 7. weeks attending, I returned to Paris.
                I continued in France until Oct. 1789. & having obtained leave to  of absence for a while I arrived in Norfolk about the end of Nov. and on my way home met an express from Genl Washington bringing me a Commission to be Secretary of State. I answered by an expression of my preference of returning to France but left to himself the ultimate decision. he agreed that I should return if I declined the other appointment but expressing a much stronger desire that I should take a part in the government, I acquiesced and proceeded to N. York in April where I entered on the office of Secretary of state & continued in it until the new year’s day of 1794. when I resigned, and retired to private life.
                While residing at Paris, there was little to be done. a free reception of our whale oils, & salted fish, our flour, rice and tobacco into France & of our fish & and flour into their West-India islands was obtained and continued until their revolution.
                page 244. line 7. from bottom. the medal was not struck by any publick authority, but by the artist on his own free will.
              
            
          
        